AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                    for thH_
                                                       Eastern District of Washington                                   FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                         GERALD W.,

                                                                      )                                       May 21, 2019
                             Plaintiff                                )                                            SEAN F. MCAVOY, CLERK

                                v.                                    )      Civil Action No. 1:18-CV-3134-JTR
       COMMISSIONER OF SOCIAL SECURITY,                               )
                                                                      )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion for Summary Judgment (ECF No. 14) is GRANTED in part. Defendant's Motion for Summary
u
              Judgment (ECF No. 15) is DENIED. The matter is REMANDED to the Commissioner for additional proceedings.
              Judgment is entered in favor of Plaintiff.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge                   John T. Rodgers                                           on Motions for Summary Judgment
      (ECFNos. 14 and 15).


Date: May 21, 2019                                                         CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Penny Lamb
                                                                                           %\ Deputy Clerk

                                                                            Penny Lamb
